t c memo united_states tax_court joseph e and chantal m imarah petitioners v commissioner of internal revenue respondent docket no 19737-05l filed date brian c harpst and joseph e mudd for petitioners patricia p wang for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with the unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure and all references to sections and chapters of the bankruptcy code are to tit of the united_states_code collection of petitioners’ and federal_income_tax liabilities after concessions the issue for decision is whether petitioners’ income_tax liabilities for and were discharged in bankruptcy background the parties submitted this case fully stipulated under rule the stipulation of facts is incorporated herein by this reference petitioners resided in california when they filed their petition on date petitioners filed a petition under chapter of the bankruptcy code case no on date the bankruptcy court entered an order of discharge in case no however case no remained open until its conversion to chapter discussed below on date petitioners filed their joint federal_income_tax return for reflecting tax due of dollar_figure petitioners did not submit a payment with their return respondent subsequently assessed petitioners’ income_tax petitioners concede that their liability was not discharged respondent concedes that petitioners’ income_tax_liability for was discharged by the discharge order entered on date petitioners filed all bankruptcy petitions discussed herein with the u s bankruptcy court for the central district of california liability including applicable_interest and penalties and sent petitioners a demand for payment of the balance owed on date petitioners filed a petition under chapter of the bankruptcy code case no on date the bankruptcy court confirmed petitioners’ plan under chapter on date petitioners filed their joint federal_income_tax return for reflecting tax due of dollar_figure petitioners paid only dollar_figure towards their tax_liability when they filed their return respondent subsequently assessed petitioners’ income_tax_liability including applicable_interest and penalties and sent petitioners a demand for payment of the balance owed on date petitioners filed a motion to vacate the order of discharge entered in case no and to convert case no from chapter to chapter petitioners argued that because of a change in their financial circumstances they believed they could carry out a plan_of_reorganization under chapter on or around that date petitioners also moved to dismiss case no on date the bankruptcy court vacated the order of discharge entered in case no and converted case no from petitioners were granted an extension to file their tax_return until date petitioners also showed a withholding credit of dollar_figure on their return chapter to chapter on the same date the bankruptcy court dismissed case no on date pursuant to a motion by the u s trustee the bankruptcy court converted case no from chapter back to a case under chapter on date the bankruptcy court entered another discharge order in case no on date petitioners again filed a petition under chapter of the bankruptcy code case no on date the bankruptcy court entered an order of discharge in case no on date respondent advised petitioners that their unpaid tax_liabilities for the years and were not discharged in case no on or about date respondent filed a notice_of_federal_tax_lien with respect to petitioners’ through unpaid tax_liabilities on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners timely submitted a form request for a collection_due_process_hearing on date the internal_revenue_service irs appeals_office conducted petitioners’ sec_6320 hearing by phone petitioners asserted that the tax_liabilities at issue were discharged by the discharge order entered in case no the appeals officer stated that the dischargeability of petitioners’ tax_liabilities was not an administrative issue but a legal dispute that had to be decided by a judge in a court of law not by appeals on date the appeals officer issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or upholding the validity of the notice_of_federal_tax_lien on date petitioners timely filed their petition in this case challenging respondent’s determination petitioners argue that the appeals officer improperly refused to make a determination regarding the dischargeability of their tax_liabilities petitioners assert that their and tax_liabilities were discharged by the discharge order entered in case no on date and therefore respondent’s lien is improper i sec_6320 hearing discussion sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 requires the secretary to send a written notice to the taxpayer of the filing of a notice of lien in a letter dated date the appeals officer also informed petitioners that they were unable to dispute their tax_liabilities because they were given a prior opportunity to address the dischargeability issue with the bankruptcy court and of his right to an administrative hearing on the matter sec_6320 affords the taxpayer the right to a fair hearing before an impartial appeals officer sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d and e at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 taxpayers are precluded however from contesting the existence or amount of the underlying tax_liability unless the taxpayer failed to receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals officer is required to issue a notice_of_determination regarding the disputed notice_of_federal_tax_lien in making this determination the appeals officer is required to take into consideration the sec_6323 requires the secretary to file notice of a lien if it is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor generally a notice_of_federal_tax_lien is filed with an appropriate local_government entity and gives public notice of the federal government’s lien on the taxpayer’s property see lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 is then sent to the taxpayer id verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals officer’s determination the taxpayer has the right to seek judicial review by appealing to this court sec_6330 where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews all other administrative determinations regarding the proposed collection action for abuse_of_discretion id petitioners’ contention that their and income_tax liabilities were discharged in bankruptcy raises an issue relevant to the appropriateness of the collection action not petitioners’ underlying tax_liability see 121_tc_111 120_tc_114 n richardson v commissioner tcmemo_2003_154 however the appeals officer did not consider petitioners’ discharge argument during the sec_6320 hearing instead the appeals officer stated that the question of whether petitioners’ tax_liabilities were discharged in bankruptcy was a legal dispute to be resolved by a judge in a court of law rather than by the appeals_office by electing to defer judgment on whether petitioners’ tax_liabilities were discharged the appeals officer failed to take into consideration a challenge by petitioners to the appropriateness of the collection action because the appeals officer was required to take petitioners’ challenge to the appropriateness of the collection action into consideration in making his determination under sec_6330 and did not petitioners did not receive a valid sec_6320 hearing notwithstanding the appeals officer’s failure to grant petitioners a valid sec_6320 hearing we do not believe that it either is necessary or would be productive to remand this case to respondent's appeals_office to grant petitioners a proper sec_6320 hearing see 117_tc_183 woods v commissioner tcmemo_2006_38 as discussed below the record demonstrates that petitioners’ and tax_liabilities were discharged in bankruptcy and that respondent’s collection action was inappropriate respondent does not argue that he has the right to proceed in rem with respect to the and liabilities see 122_tc_287 woods v commissioner tcmemo_2006_38 and the stipulated record contains no evidence to support such an argument ii jurisdiction to determine dischargeability before we begin our discussion we must address whether our jurisdiction under sec_6320 and sec_6330 includes the ability to rule on the dischargeability of petitioners’ tax_liabilities or alternatively whether the issue is more appropriately left to the bankruptcy court in washington v commissioner supra pincite in deciding whether we could rule on the dischargeability of a liability in a lien proceeding brought under sec_6330 we stated a lien proceeding commenced in the court under sec_6330 is closely related to and has everything to do with collection of a taxpayer’s unpaid liability for a taxable_year we must determine in the instant lien proceeding whether respondent may proceed with the collection action whether the bankruptcy court discharged petitioners from their respective unpaid tax_liabilities for those years is an issue that has a direct bearing on whether respondent may proceed with the lien at issue we hold that in the instant lien proceeding commenced under sec_6330 the court has jurisdiction to determine whether the bankruptcy court discharged petitioners from such unpaid liabilities fn ref omitted accordingly we conclude that we have jurisdiction to determine whether the bankruptcy court discharged petitioners from their unpaid tax_liabilities for and iii discharge of taxes in chapter bankruptcy entry of a discharge order in a chapter bankruptcy case generally discharges all debts of an individual debtor that arose before the date of the order for relief u s c sec b however under u s c section a a certain individual debts are excepted from discharge including any_tax of the kind and for the periods specified in section a of this title whether or not a claim for such tax was filed or allowed title u s c sec_507 describes unsecured claims of the irs to the extent such claims are for a tax on or measured by income or gross_receipts for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three years before the date of the filing of the petition dollar_figure thus if the irs has a claim for taxes for which a return was due within years before the bankruptcy petition was filed the 3-year lookback period the claim is not dischargeable in a chapter bankruptcy case under u s c section a a the 3-year lookback period of bankruptcy code sec_507 however is a limitations_period subject_to traditional principles of equitable_tolling in young v united in a voluntary bankruptcy case u s c sec_301 provides that the date of the order for relief is the date that the bankruptcy petition is filed tit u s c sec_507 provides for the priority of certain claims in the distribution of the debtor’s estate tit u s c sec_507 gives eighth priority to unsecured claims of the irs including claims for the type of tax discussed above states 535_us_43 the supreme court held that the year lookback period is tolled during the pendency of a prior bankruptcy petition in that case the taxpayers initially filed a bankruptcy petition under chapter id pincite during the pendency of their chapter case the automatic_stay of u s c sec_362 a prevented the irs from taking the steps necessary to collect the taxpayers’ unpaid tax_liabilities id pincite subsequently the taxpayers moved the court to dismiss their chapter case and day before the bankruptcy court granted their motion the taxpayers filed a new petition under chapter id pincite because the taxpayers’ unpaid tax_liabilities did not fall within the 3-year lookback period with respect to the newly filed chapter petition the taxpayers argued that the unpaid taxes were discharged id the supreme court disagreed and held that because the irs was precluded from protecting its claim during the pendency of the chapter case this period of disability tolled the 3-year lookback period when the automatic_stay of u s c sec_362 generally prohibits all collection actions against a debtor for any debts that arose before the commencement of the case ie the filing of the bankruptcy petition under u s c sec b the court shall dismiss a case under ch at the request of the debtor if the case has not been converted under u s c sec_706 or the taxpayers filed their chapter petition id pincite consequently the taxpayers’ debts were not discharged id pincite petitioners agree that equitable_tolling is applicable in this case but they maintain that their and tax_liabilities nevertheless fall outside the 3-year lookback period calculated from date the date the chapter petition in case no was filed to assess petitioners’ contention we must determine the proper date to which the 3-year lookback period extends for each contested year to calculate the correct date we must take into account the periods in which prior bankruptcy petitions prevented respondent from collecting petitioners’ and tax liabilitiesdollar_figure petitioners’ tax_liability arose14 after petitioners filed their petition in case no but before they filed their petition in case no the 3-year lookback period is thus the bankruptcy court’s decision on date to vacate the discharge order in case no and convert the case from ch to ch does not affect our tolling analysis with respect to petitioners’ and tax_liabilities because both claims arose after petitioners filed their ch petition in case no see infra pp under sec_6151 a taxpayer is required to pay the tax owed for a given tax_year by the due_date of his federal_income_tax return for that year without regard to extension of time to file petitioners’ tax_liability thus arose on date the date their tax_return was due similarly petitioners’ tax_liability arose on date the date their return was due even though they were granted a month extension of time to file tolled by the pendency of case no because respondent was prohibited from collecting petitioners’ tax_liability a prepetition claim in case no by virtue of the automatic_stay imposed by bankruptcy code sec_362 adding the tolling period of year months and days date the date the petition in case no was filed to date the date case no was dismissed to the 3-year period preceding date the date the petition in case no was filed we determine the 3-year look back period extends to date because the due_date of petitioners’ return date falls outside the 3-year lookback period we conclude that petitioners’ tax_liability was discharged in case no with regard to petitioners’ tax_liability we need not apply the principle of equitable_tolling to determine the date to which the 3-year lookback period extends because petitioners’ tax_liability arose after the filing of the petitions in both case no and case no respondent thus was at no time barred by the automatic_stay from collecting petitioners’ tax_liability looking back years from the date the petition in case no was filed date to date we determine that the due_date of petitioners’ return date taking into account extensions of time to file falls outside the 3-year lookback period accordingly petitioners’ tax_liability was discharged respondent asserts that the calculation of petitioners’ year lookback period is affected by u s c section d which provides d a claim against the estate or the debtor that arises after the order for relief but before conversion in a case that is converted under section or of this title shall be treated for all purposes as if such claim had arisen immediately before the date of the filing of the petition respondent argues that bankruptcy code section d requires petitioners’ and tax_liabilities to be treated as prepetition claims with respect to case no upon the date conversion of case no from chapter to chapter dollar_figure according to respondent petitioners’ and tax_liabilities arose after the order for relief in case no date the date petitioners filed their original chapter petition but before case no was converted from chapter back to chapter on date thus even though the and liabilities arose after the filing of the petition in case no respondent contends that u s c section d mandates that these liabilities be treated as if tit u s c sec d is an exception to the general_rule contained in u s c sec a which provides that a conversion of a case from one chapter to another does not effect a change in the date of the filing of the petition or the commencement of the case respondent points out that u s c sec d applies specifically to conversions made under u s c sec tit u s c sec authorizes the debtor to convert a case in ch to another chapter of the bankruptcy code they were incurred before case no commenced respondent argues that as a result of the treatment of the and liabilities as prepetition claims the automatic_stay operated to bar respondent from collecting petitioners’ and tax_liabilities beginning date the date case no was converted from chapter to chapter until date the date the second discharge order in case no was entered respondent concludes that equitable_tolling requires the 3-year lookback period to be tolled during this additional period making petitioners’ and tax_liabilities nondischargeable respondent’s argument is not persuasive a similar argument was rejected by the u s bankruptcy court for the western district of texas san antonio division in in re morris bankr bankr w d tex in that case the debtors filed a petition for bankruptcy under chapter converted their case to chapter and then converted their case back to chapter id pincite the debtors incurred debts after the initial filing of their chapter petition but before the conversion of their case to chapter id pincite the debtors argued that the incurred debts were dischargeable in their chapter case because u s c section d required that the debts be treated as if they had arisen immediately before the date of the filing of the original chapter petition id while the court acknowledged that the plain language of u s c section d may have supported this result the court found that the debtors’ interpretation did not serve the intended purpose of the statute id pincite the house and senate reports accompanying the enactment of u s c section d stated that the section was intended to provide ‘for special treatment of claims that arise during chapter or cases before the case is converted to a liquidation case ’ id quoting s rept pincite and h rept pincite the court also cited decisions by other bankruptcy courts that found that u s c section d was intended ‘to give chapter administrative claimants priority over unsecured claims when a case is converted from chapter to chapter ’ id quoting white front feed seed v state natl bank in re ramaker bankr bankr n d iowa the court concluded that u s c section d was inapplicable because the debts arose during the pendency of the initial chapter case before conversion to chapter dollar_figure id because the debts at issue were not incurred the court in in re morris bankr bankr w d tex also quoted collier bankruptcy manual par lawrence p king et al eds 3d ed in support of its conclusion section d applies only with respect to a claim arising in a chapter or case before the case is converted into a chapter case it does not apply with respect to claims arising in the context of a chapter case which is later converted into a case continued in the chapter case the court determined that treating the debts as prepetition claims did not serve the purpose for which u s c section d was enacted id in the present case the and tax_liabilities arose after date the date the chapter petition in case no was filed and before date the date case no was converted to a chapter case under in re morris supra and consistent with the legislative_history of u s c section d the liabilities for and cannot be treated as prepetition claims with respect to case no because these liabilities did not arise during the pendency of the chapter case respondent was not barred from collecting petitioners’ and tax_liabilities following the conversion of case no back to a chapter case accordingly we reject respondent’s argument regarding the application of u s c section d because we reject respondent’s argument with respect to the application of u s c section d we need not rule on the issue of whether the bankruptcy court’s decision to vacate the original order of discharge entered in case no reinstated the continued under chapter or automatic_stay with respect to that casedollar_figure whether or not the automatic_stay in case no was reinstated is significant only if petitioners’ and tax_liabilities are treated as prepetition claims as we discussed above petitioners’ and tax_liabilities are postpetition claims with respect to case no consequently even if we held that the court’s vacatur of the order of discharge reinstated the automatic_stay in case no the stay would not prohibit respondent from seeking collection from petitioners and thus would have no impact on our equitable_tolling analysis we conclude that petitioners’ and tax_liabilities fall outside the 3-year lookback period and were discharged by the discharge order entered in case no consequently we do not sustain respondent’s determination to proceed with collection of petitioners’ and tax_liabilities under u s c sec_362 the automatic_stay continues until the earliest of the time the bankruptcy case is closed the time the bankruptcy case is dismissed or if the case is a case under ch concerning an individual the time a discharge is granted or denied the automatic_stay in case no was thus lifted on date when the bankruptcy court entered the original order of discharge respondent argues however that the bankruptcy court’s subsequent decision to vacate the original discharge order in case no reinstated the automatic_stay in that case which remained in effect upon the subsequent conversions of case no to ch and back to ch we have considered all the other arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered
